Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (FIG. 2A) and Species A (FIG. 4A) in the reply filed on 5/3/2022 is acknowledged.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
In claim 9, line 5, the phrase “core later” should be more appropriately “core layer”.  
In claim 11, line 12, the phrase “the chips pads” should be more appropriately “the chip pads”.
In claim 11, line 16, the phrase “the top surface of the semiconductor” should be more appropriately “the top surface of the semiconductor chip”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 reciting “the bottom surface of the core layer” renders the claim indefinite for lacking antecedent basis. It is unclear if the “bottom surface” of the core layer is the same as the “lower surface” of the core layer recited previously in claim 1.
Claim 5 reciting “internal wires of the core layer” renders the claim indefinite for lacking antecedent basis. 
Claim 13 reciting “internal wires of the core layer” renders the claim indefinite for lacking antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-3, 7, 8, 10, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2017/0207205 A1 (Kim).

    PNG
    media_image1.png
    505
    842
    media_image1.png
    Greyscale

In re claim 1, Kim discloses (e.g. FIG. 5A) a semiconductor package comprising: 
a semiconductor chip 300 including a top surface and an opposing bottom surface 300b; 
a heat dissipation structure 350+ML+360 including a lower adhesive layer 350 (¶ 49) adhered to the top surface of the semiconductor chip 300, a heat dissipation layer ML (¶ 57) disposed on the lower adhesive layer 350, and a conductive layer 360 (¶ 67) disposed on the heat dissipation layer ML (no particular conductive layer claimed to distinguish over Kim’s carbon layer 360, e.g. conductive graphite); 
a core layer 200 (see FIG. 2A) including a cavity 290 and a lower surface 200b, wherein a combination of the semiconductor chip 300 and the heat dissipation structure 350+ML+360 is disposed within the cavity 290; and 
a bottom re-wiring layer 500 including a bottom re-wiring line 520 connected to the semiconductor chip 300.

In re claim 2, Kim discloses (e.g. FIG. 5A) wherein the bottom re-wiring layer 500 includes a bottom surface including a first portion (center portion) underlying the bottom surface 300b of the semiconductor chip 300 and a second portion (outer portion) underlaying “the bottom surface” 200c of the core layer 200.

In re claim 3, Kim discloses (e.g. FIG. 5A) wherein the semiconductor package is a fan-out type semiconductor package further comprising: 
a first external connection pad (inner pads connected to inner bumps 550) disposed on the first (center) portion of the bottom surface of the bottom re-wiring layer 500 and a first external connection terminal 550 (inner bumps) connected to the first external connection pad (inner pads); and 
a second external connection pad (outer pads connected to outer bumps 550) disposed on the second (outer) portion of the bottom surface of the bottom re-wiring layer 500 and a second external connection terminal 550 (outer bumps) connected to the second external connection pad (outer pads).

In re claim 7, Kim discloses (e.g. FIG. 5A) the heat dissipation structure includes an upper carbon layer 360 on top of a metal layer ML on top of an adhesive layer 350 on top of a lower carbon layer (not shown, ¶ 67). In an alternative interpretation, layer 350 teaches claimed “lower adhesive layer”, upper or lower carbon layer 360 teaches the claimed “heat dissipation layer” that is disposed on the lower adhesive layer 350 (upper carbon layer is “on top” of 350 while lower carbon layer is “on bottom” of 350), and layer ML teaches the claimed “conductive layer” that is disposed on of the heat dissipation layer 360 (ML is “on top” of the lower carbon layer 360 and “on bottom” of the upper carbon layer 360). As such, the heat dissipation layer 360 (upper or lower carbon layer) is shaped as a flat plate covering at least part of the top surface of the semiconductor chip 300, has a lateral area equal to or less than a lateral area of the top surface of the semiconductor chip 300, and includes graphite (¶ 67).

In re claim 8, Kim discloses (e.g. FIG. 5A) wherein the conductive layer ML (as interpreted according to claim 7) is shaped as a flat plate covers at least part of the heat dissipation layer 360 (covering the lower or upper carbon layer).

In re claim 10, Kim discloses (e.g. FIGs. 2F and 5A) further comprising: a top re-wiring layer (224 or 700) provided on the heat dissipation structure 350+ML+360 and the core layer 200, and an upper package P200,900 stacked on the top re-wiring layer 224,700 and including at least another semiconductor chip 800.

In re claim 16, Kim discloses (e.g. FIGs. 2F and 5A)  A semiconductor package comprising: 
a lower semiconductor package P100 including a semiconductor chip 300 including a top surface, an opposing bottom surface, and an upper semiconductor package P200 stacked on the lower semiconductor package P100 and including another semiconductor chip 800, wherein the lower semiconductor package P100 further includes (FIG. 5A): 
a core layer 200 including a top surface, an opposing bottom surface, internal wires 221-223 and a cavity 290 (see FIG. 2A); 
a heat dissipation structure 350+ML+360 disposed on the top surface of the semiconductor chip 300, wherein a combination of the semiconductor chip 300 and the heat dissipation structure 350+ML+360 is fully disposed within the cavity, and the heat dissipation structure 350+ML+360 includes a lower adhesive layer 350 (¶ 49) adhered to the top surface of the semiconductor chip 300, a heat dissipation layer ML (¶ 57) disposed on the lower adhesive layer 350, and a conductive layer 360 (¶ 67) disposed on the heat dissipation layer ML (no particular conductive layer claimed to distinguish over Kim’s carbon layer 360, e.g. conductive graphite); 
a bottom re-wiring layer 500 disposed on the bottom surface 300b of the semiconductor chip 300 and the bottom surface of the core layer 200, and including a bottom re-wiring line 520; 
an encapsulation member 400 filling a space between the combination of the semiconductor chip 300 and the heat dissipation structure 350+ML+360 and the core layer 200 and covering a top surface of the heat dissipation structure 350+ML+360; and 
a top re-wiring layer (224 or 700) disposed on the top surface of the semiconductor chip 300 and the top surface of the core layer 200 and including a top re-wiring line (224 or wiring in 700) connected to the semiconductor chip 300.

In re claim 18, Kim discloses (e.g. FIG. 5A) the heat dissipation structure includes an upper carbon layer 360 on top of a metal layer ML on top of an adhesive layer 350 on top of a lower carbon layer (not shown, ¶ 67). In an alternative interpretation, layer 350 teaches claimed “lower adhesive layer”, upper or lower carbon layer 360 teaches the claimed “heat dissipation layer” that is disposed on the lower adhesive layer 350 (upper carbon layer is “on top” of 350 while lower carbon layer is “on bottom” of 350), and layer ML teaches the claimed “conductive layer” that is disposed on of the heat dissipation layer 360 (ML is “on top” of the lower carbon layer 360 and “on bottom” of the upper carbon layer 360). As such, the heat dissipation layer 360 (upper or lower carbon layer) is shaped as a flat plate covering at least part of the top surface of the semiconductor chip 300, has a lateral area equal to or less than a lateral area of the top surface of the semiconductor chip 300, and includes graphite (¶ 67).

In re claim 20, Kim discloses (e.g. FIG. 5A) wherein the top surface of the heat dissipation structure 350+ML+360 and the top surface of the core layer 200 (top surface of upper layer 210) are a substantially coplanar, and an external connection terminal 550 is provided in a fan-out structure on a bottom surface of the bottom re-wiring layer 500.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US 2020/0211938 A1 (Park). 

    PNG
    media_image2.png
    753
    875
    media_image2.png
    Greyscale

In re claim 1, Park discloses (e.g. FIG. 15) a semiconductor package comprising: 
a semiconductor chip 120 including a top surface and an opposing bottom surface; 
a heat dissipation structure 175+170+179 including a lower adhesive layer 175 adhered to the top surface of the semiconductor chip 120, a heat dissipation layer 170 disposed on the lower adhesive layer 175, and a conductive layer 179 disposed on the heat dissipation layer 170; 
a core layer 111 including a cavity 110h and a lower surface, wherein a combination of the semiconductor chip 120 and the heat dissipation structure 175+170+179 is disposed within the cavity 110h; and 
a bottom re-wiring layer 140 including a bottom re-wiring line 142,143 connected to the semiconductor chip 120.

In re claim 2, Park discloses (e.g. FIG. 15) wherein the bottom re-wiring layer 140 includes a bottom surface including a first (center) portion underlying the bottom surface of the semiconductor chip 120 and a second (outer) portion underlaying “the bottom surface” of the core layer 111.

In re claim 3, Park discloses (e.g. FIG. 15) wherein the semiconductor package is a fan-out type semiconductor package further comprising: 
a first external connection pad (center pads 160) disposed on the first (center) portion of the bottom surface of the bottom re-wiring layer 140 and a first external connection terminal (center bumps 165) connected to the first external connection pad 160; and 
a second external connection pad (outer pads 160) disposed on the second (outer) portion of the bottom surface of the bottom re-wiring layer 140 and a second external connection terminal (outer bumps 165) connected to the second external connection pad 160.

In re claim 4, Park discloses (e.g. FIG. 15) further comprising: 
an encapsulation member 130 filling a space between the combination of the semiconductor chip 120 and the heat dissipation structure 175+170+179 and the core layer 111 and covering a top surface of the heat dissipation structure 175+170+179; and 
a via 183B that penetrates the encapsulation member 130 to connect the heat dissipation structure 175+170+179.

In re claim 5, Park discloses (e.g. FIG. 15) further comprising: 
a top re-wiring layer 180 provided on the heat dissipation structure 175+170+179 and the core layer 111, 
wherein the bottom re-wiring layer 140 is connected to the top re-wiring layer 180 through “internal wires” 113 of the core layer 111, and 
the conductive layer 179 is connected to the top re-wiring layer 180 by the via 183B.

In re claim 6, Park discloses (e.g. FIG. 15) wherein the heat dissipation structure 175+170+179 further includes an upper adhesive layer 179a (excellent adhesion with 170, ¶ 102) disposed between the heat dissipation layer 170 and the conductive layer 179b.

In re claim 7, Park discloses (e.g. FIG. 15) wherein the heat dissipation layer 170 is shaped as a flat plate covering at least part of the top surface of the semiconductor chip 120, has a lateral area equal to or less than a lateral area of the top surface of the semiconductor chip 120, and includes graphite (¶ 69).

In re claim 8, Park discloses (e.g. FIG. 15) wherein the conductive layer 179 (portion above 170) is shaped as a flat plate covers at least part of the heat dissipation layer 170.

In re claim 9, Park discloses (e.g. FIG. 15) further comprising: 
an encapsulation member 130 filling a space between the combination of the semiconductor chip 120 and the heat dissipation structure 175+170+179 and the core layer 111, and covering a top surface of the heat dissipation structure 175+170+179; and 
a top re-wiring layer 180 disposed on the heat dissipation structure 175+170+179 and the core layer 111, 
wherein a plurality of vias 183B penetrate the encapsulation member 130 to connect the conductive layer 179 and the top re-wiring layer 180.

In re claim 10, Park discloses (e.g. FIG. 15) a top re-wiring layer 180 provided on the heat dissipation structure 175+170+179 and the core layer 111, and an upper package (not shown, ¶ 89) stacked on the top re-wiring layer 180 and including at least another semiconductor chip (¶ 89).

In re claim 11, Park discloses (e.g. FIG. 15) a semiconductor package comprising: 
a core layer 111 including a top surface, an opposing bottom surface and a cavity 110H; 
a semiconductor chip 120 including a top surface, an opposing bottom surface and chip pads 122 connected to the bottom surface of the semiconductor chip 120; 
a heat dissipation structure 175+170+179 disposed on the top surface of the semiconductor chip, wherein a combination of the semiconductor chip 120 and the heat dissipation structure 175+170+179 is fully disposed within the cavity 110H, and the heat dissipation structure 175+170+179 includes a lower adhesive layer 175 adhered to the top surface of the semiconductor chip 120, a heat dissipation layer 170 disposed on the lower adhesive layer 175, and a conductive layer 179 disposed on the heat dissipation layer 170; 
a bottom re-wiring layer 140 disposed on the bottom surface of the semiconductor chip 120 and the bottom surface of the core layer 111, and including a bottom re-wiring line 142,143 connected to at least one of the chip pads 122; 
an encapsulation member 130 filling a space between the combination of the semiconductor chip 120 and the heat dissipation structure 175+170+179 and the core layer 111 and covering a top surface of the heat dissipation structure 175+170+179; 
a top re-wiring layer 180 disposed on the top surface of the semiconductor chip 120 and the top surface of the core layer 111, including a top re-wiring line 182 connected to the semiconductor chip 120, and further including at least one via 183B that penetrates the encapsulation member 130 to connect the conductive layer 179.

In re claim 12, Park discloses (e.g. FIG. 10) wherein the cavity 110H has a shape selected from a group of shapes including; a rectangle, a circle, an ellipse, and a polygon.

In re claim 13, Park discloses (e.g. FIG. 15) wherein the bottom re-wiring layer 140 is connected to the top re-wiring layer 180 through “internal wires” 113 of the core layer 111, 
the heat dissipation structure 175+170+179 further includes an upper adhesive layer 179a (excellent adhesion with 170, ¶ 102) disposed between the heat dissipation layer 170 and the conductive layer 179b.

In re claim 15, Park discloses (e.g. FIG. 15) wherein the heat dissipation layer 170 is shaped as flat plate covering the top surface of the semiconductor chip 120 and has a lateral area equal to or less than a lateral area of the top surface of the semiconductor chip 120, and the conductive layer 179 (upper portion above 170) is shaped as a flat plate entirely covering the heat dissipation layer 170.

In re claim 16, Park discloses (e.g. FIG. 15) a semiconductor package comprising: 
a lower semiconductor package 100E including a semiconductor chip 120 including a top surface, an opposing bottom surface, and an upper semiconductor package (not shown, ¶ 89) stacked on the lower semiconductor package 100E and including another semiconductor chip (¶ 89), wherein the lower semiconductor package 100E further includes: 
a core layer 111 including a top surface, an opposing bottom surface, internal wires 113 and a cavity 110H; 
a heat dissipation structure 175+170+179 disposed on the top surface of the semiconductor chip 120, wherein a combination of the semiconductor chip 120 and the heat dissipation structure 175+170+179 is fully disposed within the cavity 110H, and the heat dissipation structure 175+170+179 includes a lower adhesive layer 175 adhered to the top surface of the semiconductor chip 120, a heat dissipation layer 170 disposed on the lower adhesive layer 175, and a conductive layer 179 disposed on the heat dissipation layer 170; 
a bottom re-wiring layer 140 disposed on the bottom surface of the semiconductor chip 120 and the bottom surface of the core layer 111, and including a bottom re-wiring line 142,143; 
an encapsulation member 130 filling a space between the combination of the semiconductor chip 120 and the heat dissipation structure 175+170+179 and the core layer 111 and covering a top surface of the heat dissipation structure 175+170+179; and 
a top re-wiring layer 180 disposed on the top surface of the semiconductor chip 120 and the top surface of the core layer 111 and including a top re-wiring line 182 connected to the semiconductor chip 120.

In re claim 17, Park discloses (e.g. FIG. 15) wherein the bottom re-wiring line 142,143 is connected to the top re-wiring layer 180 through the internal wires 113 of the core layer 111, and a plurality of vias 183B penetrating the encapsulation member 130 to connect the conductive layer 179 and the top re-wiring layer 180.

In re claim 18, Park discloses (e.g. FIG. 15) wherein the heat dissipation layer 170 is shaped as a flat plate covering at least part of the top surface of the semiconductor chip 120, has a lateral area equal to or less than a lateral area of the top surface of the semiconductor chip 120, and includes graphite (¶ 69).

In re claim 19, Park discloses (e.g. FIG. 15) wherein the conductive layer 179b (upper portion above 170) is shaped as a flat plate entirely covering the heat dissipation layer 170, and the conductive layer 179b is provided on the heat dissipation layer 170 using an intervening upper adhesive layer 179a (excellent adhesion with 170, ¶ 102).

In re claim 20, Park discloses (e.g. FIG. 15) wherein the top surface of the heat dissipation structure 175+170+179 and the top surface of the core layer 111 are a substantially coplanar, and an external connection terminal 165 is provided in a fan-out structure on a bottom surface of the bottom re-wiring layer 140.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 7-8, and 16 above, and further in view of Kang et al. US 2019/0333837 A1 (Kang).
In re claim 4, Kim discloses the semiconductor package semiconductor package of claim 1, further comprising (FIG. 5A) an encapsulation member 400 filling a space between the combination of the semiconductor chip 300 and the heat dissipation structure 350+ML+360 and the core layer 220 and covering a top surface of the heat dissipation structure 350+ML+360. 
Kim does not explicitly disclose a via that penetrates the encapsulation member 400 to connect the heat dissipation structure 350+ML+360.
However, Kang teaches a semiconductor package (e.g. FIG. 12) comprising a chip 120 and a heat dissipation structure 170 disposed within a cavity 110H of a core layer 110, and an encapsulation member 130 filling a space between the chip 120 and the heat dissipation structure 170 and the core layer 110, the encapsulation covering a top surface of the heat dissipation structure 170, wherein the heat dissipation structure 170 may include graphite (¶ 63). Kang further teaches (FIG. 12) vias 195 penetrating the encapsulation member 130 to connect the heat dissipation structure 170 to further improve thermal dissipation (¶ 103) compared to a structure without thermal vias (see FIG. 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form vias penetrating through Kim’s encapsulation member 400 to connect the heat dissipation structure 350+ML+360 to further improve thermal dissipation as taught by Kang. 

In re claim 5, Kim discloses (e.g. FIGs. 2F and 5A) further comprising: a top re-wiring layer (224 or 700) provided on the heat dissipation structure 350+ML+360 and the core layer 200, wherein the bottom re-wiring layer 500 is connected to the top re-wiring layer (224 or 700) through “internal wires” 221-223 (as best understood) of the core layer 200. Kang discloses (e.g. FIG. 12) a top re-wiring layer 192 provided on the heat dissipation structure 170 and the core layer 110, wherein the bottom re-wiring layer 140 is connected to the top re-wiring layer 192 through “internal wires” 112,113 of the core layer 110, and the conductive layer 170 is connected to the top re-wiring layer 192 by the via 195 (¶ 103).

In re claim 9, Kim discloses the semiconductor package semiconductor package of claim 1, further comprising (FIG. 5A) an encapsulation member 400 filling a space between the combination of the semiconductor chip 300 and the heat dissipation structure 350+ML+360 and the core layer 220 and covering a top surface of the heat dissipation structure 350+ML+360; and a top re-wiring layer (224 or 700, FIG. 2F) disposed on the heat dissipation structure 350+ML+360 and the core layer 200. 
Kim does not explicitly disclose a plurality of vias penetrate the encapsulation member 400 to connect the conductive layer ML and the top-wiring layer (224 or 700).
However, Kang teaches a semiconductor package (e.g. FIG. 12) comprising a chip 120 and a heat dissipation structure 170 disposed within a cavity 110H of a core layer 110, and an encapsulation member 130 filling a space between the chip 120 and the heat dissipation structure 170 and the core layer 110, the encapsulation covering a top surface of the heat dissipation structure 170, wherein the heat dissipation structure 170 may include graphite (¶ 63); and a top re-wiring layer 192 disposed on the heat dissipation structure 170 and the core layer 110. Kang further teaches (FIG. 12) vias 195 penetrating the encapsulation member 130 to connect the heat dissipation structure 170 and the top-rewiring layer 192 to further improve thermal dissipation (¶ 103) compared to a structure without thermal vias (see FIG. 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form vias penetrating through Kim’s encapsulation member 400 to connect the heat dissipation structure 350+ML+360 and the top re-wiring layer 700 to further improve thermal dissipation as taught by Kang. 

In re claim 17, Kim discloses (e.g. FIGs. 2F and 5A) the bottom re-wring line 520 is connected to the top re-wiring layer (224 or 700) through the internal wires 221-223 of the core layer 200.
Kim does not explicitly disclose a plurality of vias penetrate the encapsulation member 400 to connect the conductive layer ML and the top-wiring layer (224 or 700).
However, Kang teaches a semiconductor package (e.g. FIG. 12) comprising a chip 120 and a heat dissipation structure 170 disposed within a cavity 110H of a core layer 110, and an encapsulation member 130 filling a space between the chip 120 and the heat dissipation structure 170 and the core layer 110, the encapsulation covering a top surface of the heat dissipation structure 170, wherein the heat dissipation structure 170 may include graphite (¶ 63); and a top re-wiring layer 192 disposed on the heat dissipation structure 170 and the core layer 110. Kang further teaches (FIG. 12) vias 195 penetrating the encapsulation member 130 to connect the heat dissipation structure 170 and the top-rewiring layer 192 to further improve thermal dissipation (¶ 103) compared to a structure without thermal vias (see FIG. 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form vias penetrating through Kim’s encapsulation member 400 to connect the heat dissipation structure 350+ML+360 and the top re-wiring layer 700 to further improve thermal dissipation as taught by Kang. 


Claims 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang.
In re claim 11, Kim discloses (e.g. FIG. 5A) a semiconductor package comprising: 
a core layer 200 including a top surface, an opposing bottom surface and a cavity 290 (see FIG. 2A); 
a semiconductor chip 300 including a top surface, an opposing bottom surface 300b and chip pads 301 connected to the bottom surface 300b of the semiconductor chip 300;
a heat dissipation structure 350+ML+360 disposed on the top surface of the semiconductor chip 300, wherein a combination of the semiconductor chip 300 and the heat dissipation structure 350+ML+360 is fully disposed within the cavity, and the heat dissipation structure 350+ML+360 includes a lower adhesive layer 350 (¶ 49) adhered to the top surface of the semiconductor chip 300, a heat dissipation layer ML (¶ 57) disposed on the lower adhesive layer 350, and a conductive layer 360 (¶ 67) disposed on the heat dissipation layer ML (no particular conductive layer claimed to distinguish over Kim’s carbon layer 360, e.g. conductive graphite); 
a bottom re-wiring layer 500 disposed on the bottom surface 300b of the semiconductor chip 300 and the bottom surface of the core layer 200, and including a bottom re-wiring line 520 connected to the at least one of the chip pads 301; 
an encapsulation member 400 filling a space between the combination of the semiconductor chip 300 and the heat dissipation structure 350+ML+360 and the core layer 200 and covering a top surface of the heat dissipation structure 350+ML+360; 
a top re-wiring layer (224 or 700) disposed on the top surface of the semiconductor chip 300 and the top surface of the core layer 200 and including a top re-wiring line (224 or wiring in 700) connected to the semiconductor chip 300.
Kim does not explicitly disclose at least one via that penetrates the encapsulation member 400 to connect the conductive layer 360.
However, Kang teaches a semiconductor package (e.g. FIG. 12) comprising a chip 120 and a heat dissipation structure 170 disposed within a cavity 110H of a core layer 110, and an encapsulation member 130 filling a space between the chip 120 and the heat dissipation structure 170 and the core layer 110, the encapsulation covering a top surface of the heat dissipation structure 170, wherein the heat dissipation structure 170 may include graphite (¶ 63). Kang further teaches (FIG. 12) vias 195 penetrating the encapsulation member 130 to connect the heat dissipation structure 170 to further improve thermal dissipation (¶ 103) compared to a structure without thermal vias (see FIG. 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form vias penetrating through Kim’s encapsulation member 400 to connect the heat dissipation structure 350+ML+360 to further improve thermal dissipation as taught by Kang. 

In re claim 12, Kim discloses (e.g. FIG. 1A) wherein the cavity 290 has a shape selected from a group of shapes including; a rectangle, a circle, an ellipse, and a polygon (rectangle shown in FIG. 1A).

In re claim 14, Kim discloses (e.g. FIG. 5A) wherein the top surface of the heat dissipation structure (top of 360) and a top surface of the core layer (top of upper dielectric 210) are substantially coplanar, and the heat dissipation layer ML has a thickness in a range of from 15 μm to 25 μm (¶ 46). The claimed thickness range of 20 μm to 30 μm is obvious over Kim teaching 15 μm to 25 μm. The heat dissipation structure has a combined thickness of T1+T3 (see FIG. 2D), wherein T1 is 15 μm to 25 μm, and T3 is 0.01 μm to 5 μm (¶ 57). Thus, Kim teaches a total thickness of 15.01 μm to 30 μm. Although Kim does not explicitly teach the total thickness of the heat dissipation structure is a range of from 40 μm to 70 μm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of Kim’s heat dissipation structure to optimize thermal dissipation by increasing the thickness to a range of 40 μm to 70 μm. Kim further teaches an upper carbon layer 360 and a lower carbon layer may be additionally added (FIG. 5A, ¶ 67). As such, it would be obvious to increase the thickness of the heat dissipation structure by incorporating additional carbon layers for better thermal dissipation as taught by Kim. 

In re claim 15, Kim discloses (e.g. FIG. 5A) wherein the heat dissipation layer ML is shaped as flat plate covering the top surface of the semiconductor chip 300 and has a lateral area equal to or less than a lateral area of the top surface of the semiconductor chip 300, and the conductive layer 360 is shaped as a flat plate entirely covering the heat dissipation layer ML.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim or Kim in view of Kang as applied to claims 1, 11, and 16 above, and further in view of Huang et al. US 2018/0261524 A1 (Huang).
In re claim 6, Kim discloses the claimed invention including the heat dissipation structure (FIG. 5A) including the lower adhesive layer 350, the heat dissipation layer ML and the conductive layer 360. Kim further discloses the conductive layer 360 may include graphite, and is formed on a separate board and subsequently transfer bonded to the metal layer ML (¶ 67). 
Kim does not explicitly disclose an upper adhesive layer disposed between the heat dissipation layer ML and the graphite layer 360. 
However, Huang discloses a heat dissipation graphite sheet 130 (FIG. 3) containing a graphite layer 132 that is separately manufactured on a release film (FIG. 7B) and is subsequently laminated to the metallization 118 and the semiconductor chip 120 of a semiconductor package (see FIG. 1 and 5), wherein the graphite layer is attached through an adhesive 134 (¶ 57). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kim’s graphite layer 360 on a separate board with an adhesive layer attaching the graphite layer 360 to metal layer ML to ensure bonding as taught by Huang. As such, the adhesive layer between the graphite layer 360 and the metal layer ML teaches the claimed upper adhesive layer.

In re claim 13, Kim discloses (e.g. FIGs. 2F and 5A) wherein the bottom re-wiring layer 500 is connected to the top re-wiring layer (224 or 700) through “internal wires” 221-223 (as best understood) of the core layer 200. Kim further discloses the conductive layer 360 may include graphite, and is formed on a separate board and subsequently transfer bonded to the metal layer ML (¶ 67). 
Kim does not explicitly disclose an upper adhesive layer disposed between the heat dissipation layer ML and the graphite layer 360. 
However, Huang discloses a heat dissipation graphite sheet 130 (FIG. 3) containing a graphite layer 132 that is separately manufactured on a release film (FIG. 7B) and is subsequently laminated to the metallization 118 and the semiconductor chip 120 of a semiconductor package (see FIG. 1 and 5), wherein the graphite layer is attached through an adhesive 134 (¶ 57). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kim’s graphite layer 360 on a separate board with an adhesive layer attaching the graphite layer 360 to metal layer ML to ensure bonding as taught by Huang. As such, the adhesive layer between the graphite layer 360 and the metal layer ML teaches the claimed upper adhesive layer.

In re claim 19, Kim discloses (e.g. FIG. 5A) wherein the conductive layer 360 is shaped as a flat plate entirely covering the heat dissipation layer ML. Kim further discloses the conductive layer 360 may include graphite, and is formed on a separate board and subsequently transfer bonded to the metal layer ML (¶ 67). 
Kim does not explicitly disclose the conductive layer is provided on the heat dissipation layer using an intervening upper adhesive layer. 
However, Huang discloses a heat dissipation graphite sheet 130 (FIG. 3) containing a graphite layer 132 that is separately manufactured on a release film (FIG. 7B) and is subsequently laminated to the metallization 118 and the semiconductor chip 120 of a semiconductor package (see FIG. 1 and 5), wherein the graphite layer is attached through an adhesive 134 (¶ 57). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kim’s graphite layer 360 on a separate board with an adhesive layer attaching the graphite layer 360 to metal layer ML to ensure bonding as taught by Huang. As such, the adhesive layer between the graphite layer 360 and the metal layer ML teaches the claimed intervening upper adhesive layer.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 11 above.
In re claim 14, Park discloses (e.g. FIG. 15) wherein the top surface of the heat dissipation structure 175+170+179 and a top surface of the core layer 111 are substantially coplanar, and the heat dissipation layer 170 has a thickness in a range of from 20 μm to 30 μm (e.g. 30 μm ¶ 70). Park discloses layer 175 is 2 μm or more (¶ 82) and layer 170 is 30 μm (¶ 70). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form layers 175, 170 and the metal cap 179 such that the total thickness of the heat dissipation structure 175+170+179 is in a range of from 40 μm to 70 μm. It would be obvious to adjust the thickness to obtain desired thermal conductivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0204080 teaches (FIG. 1B) a multilayered heat dissipation layer 140 laminated with adhesive layers AL1,Al2.
US 2020/0083137 teaches (FIG. 14) an adhesive layer 213 between two heat dissipation layer 211,212 being made of graphite.
US 2020/0395263 teaches (FIG. 18) laminate of graphite 170, Ti 179a, Cu 179b on chip 121 with adhesive 175
US 2021/0193555 teaches (FIG. 5) heat dissipation layer 50 containing graphite 52
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815